Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 1 of 21 Page ID #:32
1
2
3
4
5
6
7                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
8
9    USA                                       CASE NO:
                                               2:18−cr−00839−SJO
10                 Plaintiff(s),

11         v.                                  DISCOVERY AND TRIAL ORDER
                                               IN CRIMINAL CASES BEFORE
12 JAMES R MCDANIEL                            JUDGE S. JAMES OTERO
                                               UNITED STATES DISTRICT
13                                             JUDGE
14                Defendant(s).
15
16
17                      READ THIS ORDER CAREFULLY.
18                       IT CONTROLS THIS CASE AND
19         DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
20         The Clerk is ordered to serve a copy of this Order personally or by mail on
21   all counsel for parties to this action. This Order is subject to change at any time.
22   It is the responsibility of counsel to refer to this Court’s Procedures and Schedules
23   found on the Court’s website (www.cacd.uscourts.gov) to obtain the operative
24   order(s).
25         This case has been assigned to the calendar of The Honorable S. James Otero.
26   To obviate unnecessary motions for discovery in criminal actions, proceedings,
27   matters, or cases assigned to the undersigned Court for trial, the Court notes the
28   following (unless the court orders otherwise):

                                             −1−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 2 of 21 Page ID #:33
1
     1.   Court Hours: Criminal motions are heard on Mondays at 10:00 a.m.
2         (If Monday is a holiday, the next motion date is Tuesday following the
3         Monday holiday.) It is not necessary to clear a motion date. Motions
4         in limine are heard on the FIRST DAY OF TRIAL.

5    2.   Location: Judge Otero’s courtroom is located at the First Street Courthouse:
6         Courtroom 10C, United States District Court, 350 West 1st Street, 10th Floor,
7         Los Angeles, California 90012.
8    3.   Telephone Inquiries: Telephone inquiries regarding the status of a motion,
9         stipulation or proposed order will not be returned.
10        a.    Counsel may, however, sign-up for Pacer access to monitor the clerk’s
11              database. See www.cacd.uscourts.gov > General Information > Pacer
12              Access.

13        b.    Counsel are referred to the clerk’s website, at www.cacd.uscourts.gov >
14              Judges’ Requirements > Judges’ Procedures and Schedules > Hon. S.
15              James Otero, for further information regarding the Court’s preferences.
16        c.    Judge Otero’s generic e-mail address is sjo_chambers@cacd.
17              uscourts.gov.

18   4.   Communications with Chambers: If counsel call to request information that

19        can be obtained from the Court’s 24-hour automated calling system or

20        website at www.cacd.uscourts.gov, such calls will not be returned.
21        a.    For the 24-hour automated calling system, please call the appropriate
22              number below:
23              i.     Western Division at Los Angeles (213) 894-1565;
24              ii.    Eastern Division at Riverside (951) 328-4450; or

25              iii.   Southern Division at Santa Ana (714) 338-4750.

26        b.    Counsel may access the Court’s website for local rules, filing
27              procedures, judges’ procedures and schedules, calendars, forms,
28              and other information. Counsel are not to initiate telephone calls to

                                           −2−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 3 of 21 Page ID #:34
1
                 Judge Otero’s chambers, law clerks or judicial assistant. However,
2                if counsel need to contact the Courtroom Deputy Clerk, Victor Cruz,
3                Mr. Cruz may be reached at (213) 894-1796 or via e-mail at
4                victor_cruz@cacd.uscourts.gov.

5         c.    Counsel are ordered to list their facsimile transmission number along
6                their address, telephone number, and e-mail address on all papers
7                submitted to the Court in order to facilitate communication by the
8                Court.
9    5.   Calendar Conflicts: If there is a calendar conflict, counsel are to inform the
10        Courtroom Deputy Clerk prior to the date of the conflict and are to follow
11        the Local Rules (“L.R.”) and Federal Rules of Criminal Procedure (“Fed. R.
12        Crim. P.”).

13   6.   Transcripts: For questions regarding transcripts, contact Court Reporting
14        Services at transcripts_cacd@cacd.uscourts.gov or (213) 894-3015.
15        The Court uses a court reporter, Carol Zurborg, who may be reached at
16        (213) 894-3539.
17   7.   Mandatory Chambers Copies: Mandatory chambers copies are required

18        for e-filed documents. One mandatory chambers copy must be delivered to

19        the Judge’s mail box outside the Clerk’s Office on the 4th floor of the First

20        Street Courthouse, by 12 noon the day after the document was e-filed. This
21        mandatory chambers copy must be blue-backed and two-hole punched as if
22        it were a manual filing, and the caption page must indicate the date and time
23        the document was e-filed (place date and time of filing below title of filing
24        on the caption page).

25   8.   Documents Exempt from E-Filing: All original filings not subject to

26        the e-filing requirements must be presented to the Clerk in paper format
27        (an original and one copy), to be filed at the Edward R. Roybal Federal
28        Building & U.S. Courthouse, 255 East Temple Street, Room 178,,

                                            −3−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 4 of 21 Page ID #:35
 1
            Los Angeles, California 90012, NOT in chambers and NOT in the courtroom.
 2    9.    Filing Under Seal: The parties shall make every effort to limit the number
 3          and volume of under seal filings. In most circumstances, parties should seek
 4          to file under seal only the specific exhibits or documents for which there is a

 5          valid basis for filing under seal. When seeking the Court’s approval for an
 6          under seal filing, the submitting party shall electronically file an Ex Parte
 7          Application to Seal and proposed Order through the Court’s CM/ECF System
 8          pursuant to Local Criminal Rule 49-1. The Ex Parte Application and proposed
 9          Order shall not contain the information the party seeks to file under seal.
 10         The party seeking permission to file under seal shall submit to the Court’s
 11         generic chambers e-mail address (sjo_chambers@cacd.uscourts.gov) PDF
 12         versions of the Ex Parte Application, proposed Order, Declaration in Support

 13         of Ex Parte Application stating the reason for the under seal filing, and the
 14         document(s) and/or exhibit(s) the party seeks to file under seal. The party
 15         shall also submit a Word or WordPerfect version of the proposed Order to
 16         sjo_chambers@cacd.uscourts.gov. Unless otherwise ordered by the Court,
 17         the submitting party shall deliver a Mandatory Chambers Copy of the

 18         Ex Parte Application, proposed Order, Declaration in Support of Ex Parte

 19         Application, and the document(s) and/or exhibit(s) the party seeks to file

 20         under seal to the Judge’s mail box outside the Clerk’s Office (First Street
 21         Courthouse, 4th Floor), no later than 12:00 p.m. on the following business
 22         day. In camera submissions shall also be delivered to the Judge’s mail box
 23         outside the Clerk’s Office.
 24   10. Preparation of Documents/PDF: Counsel shall adhere to Local Rule 5-4.3.1

 25         with respect to the conversion of all documents to a PDF so that when a

 26         document is electronically filed, it is in the proper size and format that is
 27         PDF searchable.
 28   ///

                                              −4−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 5 of 21 Page ID #:36
1
     11. Discovery and Discovery Cut-Off:
2         a.   Counsel for the government and counsel for defendant shall comply
3               promptly with discovery and notice pursuant to Fed. R. Crim. P. 12,
4               12.1, 12.2, 12.3, 12.4, 15, and 16.

5         b.    Discovery by Defendant: Within seven (7) days of the trial setting of
6               any criminal action, proceeding, matter or case, the United States
7               Attorney, or an Assistant United States Attorney, and the defendant’s
8               attorney shall meet and confer, and upon request of the attorney for
9               the defendant, the government shall provide defendant’s attorney with:
10              i.    Statement of Defendant: The government shall disclose
11                    to defendant’s attorney its intent to use any statements or
12                    confessions made by the defendant. If defendant questions

13                    the admissibility of such statement or confession, the hearing
14                    required by Jackson v. Denno, 378 U.S. 368 (1964), shall
15                    be held on the day of trial prior to the opening statements of
16                    counsel. The government shall permit defendant’s attorney
17                    to inspect and copy or photograph any relevant written or

18                    recorded statements or confessions made by the defendant,

19                    or copies thereof, within the possession, custody or control

20                    of the government, the existence of which is known, or may
21                    become known, to the attorney for the government. The
22                    government shall advise defendant’s attorney of the substance
23                    of an oral statement available to the government in response
24                    to any interrogation by an employee or agent of any agency,

25                    local, state, or federal, or private source involved in the

26                    investigation or reporting of the offense(s) charged in the
27                    information/indictment.
28              ii.   Reports or Examinations and Tests: The government

                                           −5−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 6 of 21 Page ID #:37
 1
                       shall permit defendant’s attorney to inspect and copy or
 2                     photograph any relevant results or reports of physical or
 3                     mental examinations, and of specific tests or experiments
 4                     made in connection with the case, or copies thereof, within

 5                     the possession, custody or control of the government, the
 6                     existence of which is known, or may become known, to
 7                     the attorney for the government and which are material
 8                     to the defendant’s case.
 9              iii.   Testimony Before the Grand Jury: The government
 10                    shall permit defendant’s attorney to inspect and copy
 11                    or photograph any relevant recorded testimony of the
 12                    defendant before a grand jury.

 13             iv.    Documents and Tangible Objects: The government
 14                    shall permit defendant’s attorney to inspect and copy or
 15                    photograph books, papers, documents, tangible objects,
 16                    buildings or places which are the property of the defendant
 17                    and which are within the possession, custody or control of

 18                    the government.

 19             v.     Prior Record: The government shall make known to

 20                    attorney the defendant’s prior criminal record in the
 21                    possession of the attorney for the government.
 22             vi.    Evidence Favorable to the Defendant: The government
 23                    shall permit defendant’s attorney to inspect, copy or
 24                    photograph any evidence favorable to the defendant.

 25             vii.   Electronic Surveillance: The government shall advise

 26                    defendant’s attorney of the existence or non-existence of any
 27                    evidence in the possession of the government obtained as the
 28                    result of any electronic surveillance or wiretap.

                                           −6−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 7 of 21 Page ID #:38
 1
                viii.   Informers: The government shall advise defendant’s attorney
 2                      of the contemplated use of informer testimony (fact of
 3                      informer only, not name or testimony).
 4              ix.     Brady Material: The government shall permit defendant’s

 5                      to inspect and copy or photograph all material within the
 6                      purview of Brady v. Maryland, 373 U.S. 83 (1963) and
 7                      Giglio v. United States, 405 U.S. 150 (1972).
 8              x.      Expert Witnesses: The government shall permit defendant’s
 9                      attorney to inspect and copy or photograph a written resume
 10                     of the qualifications of any expert witness which the
 11                     government intends to call in the case in chief together
 12                     with a statement of the substance of such expert’s expected

 13                     testimony.
 14       c.    If, in the judgment of the government, it would not be in the
 15             interest of justice to make any one or more disclosures set forth
 16             in paragraph (b) and requested by defendant’s counsel, disclosure
 17             may be declined, and defense counsel is advised to immediately

 18             bring a formal noticed motion to the Court.

 19       d.    Discovery by Government:

 20             i.      Expert Witnesses: The defendant’s attorney shall at the
 21                     conference disclose to the government a written resume
 22                     of the qualifications of any expert witness which the
 23                     defendant intends to call in his case in chief together with
 24                     a statement of the substance of such expert’s expected

 25                     testimony.

 26             ii.     Scientific or Medical Reports: The defendant’s attorney
 27                     shall at the conference disclose to the government the
 28                     results (original or a copy) of any scientific or medical

                                            −7−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 8 of 21 Page ID #:39
1
                       report which defendant intends to use in the presentation
2                      of his case in chief.
3               iii.   Defense of Alibi: The government shall at the conference
4                      notify defendant in writing of the specific time, date

5                      and place at which the offense/offenses charged in the
6                      information/indictment is/are alleged to have been committed.
7                      (1)     Defendant shall in writing, within three (3) days
8                              thereafter, notify the government of the specific
9                              place at which he claims to have been at the time of
10                             the alleged offense/offenses to which a defense of
11                             alibi will be addressed and the names and addresses
12                             of the witnesses upon whom he intends to establish

13                             such alibi.
14                     (2)     Within five (5) days thereafter or such other time
15                             as the Court may direct, the government shall
16                             inform the defendant of the names and addresses
17                             of the witnesses upon whom the government

18                             intends to establish defendant’s presence at the

19                             scene of the alleged offense/offenses.

20                     (3)     Failure to comply with the time limits set forth herein
21                             invoke the sanction provided in Fed. R. Crim. P. 12.1(e)
22              iv.    Defense Based on Mental Condition: The defendant’s
23                     attorney shall at the conference disclose to the government
24                     in writing that the defendant will rely upon the defense of

25                     insanity at the time of the alleged crime, or of mental

26                     disease, defect or other condition bearing upon whether
27                     he had the mental state required for the offense/offenses
28                     charged.

                                               −8−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 9 of 21 Page ID #:40
1
                        (1)     Notice of such claimed defense shall also be filed
2                              with the Clerk.
3                       (2)     Failure to give such notification in writing shall
4                              involve the sanctions set forth in Fed. R. Crim.

5                              P. 12.2(d).
6               v.      Entrapment: The defendant’s attorney shall at the conference
7                       disclose to the government that defendant will rely on the
8                       defense of the procurement of government employees or
9                       agents to commit the offense/offenses charged in the
10                      information/indictment.
11        e.   Report of Conference: Within five (5) days of the completion of
12              the conference required herein, the parties shall file a Joint Statement:

13              i.      That the prescribed conference was held;
14              ii.     The date of the said conference;
15              iii.    The name of the Assistant United States Attorney with whom
16                      the conference was held;
17              iv.     The contested matters of discovery and inspection and any

18                      additional discovery or inspection desired by the defendant;

19              v.      The fact of disclosure of all material favorable to the

20                      defendant or the absence thereof within the meaning of
21                      Brady v. Maryland, 373 U.S. 83 (1963) and related cases;
22              vi.     The resolution of foundational objections to documentary
23                      evidence proposed to be used by both parties (except for
24                      the purposes of impeachment);

25              vii.    The resolution of chain of custody (where in issue); and

26              viii.   The resolution of the admissibility of scientific analysis without
27                      of calling the expert at the trial.
28        f.    Continuing Duty of Counsel: Any duty of disclosure and discovery

                                             −9−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 10 of 21 Page ID #:41
 1
                set forth herein is a continuing one.
 2        g.    Objections to Evidence: Unless specific objection to the evidentiary
 3              foundation of any document, photograph, book, paper, or other
 4              tangible object disclosed by the required conference of counsel is

 5              made in the report to the Court hereafter required to be filed, it shall
 6              be deemed that the requirement of foundation (including chain of
 7              custody) for the introduction of such evidence at trial is waived.
 8              i.    If a report produced at the required conference of counsel
 9                    contains the result of a scientific test, performed by a
 10                   competent expert witness (as shown by a resume) is not
 11                   objected to in the report to the Court hereafter required to
 12                   be filed, an objection to the admissibility of said report in lieu

 13                   of the testimony of the expert performing such scientific
 14                   test shall be deemed to have been waived.
 15       h.    This order is not intended to preclude discovery by the government
 16             pursuant to Fed. R. Crim. P 16(c).
 17       i.    It shall be the joint duty of counsel for the defendant and the

 18             government to schedule and hold the conference contemplated

 19             herein.

 20             i.    The government shall assure time and availability for
 21                   such conference within the time herein provided unless
 22                   the discovery conference is waived in writing by defendant
 23                   and his counsel and such waiver is filed with the Court.
 24             ii.   Counsel for defendant shall (1) have reviewed all the

 25                   disclosures made and received, and (2) had sufficient

 26                   discussion with his/her client and the government by the
 27                   time of the first status conference with the Court to enable
 28                   counsel to meaningfully discuss with the Court at said

                                           −10−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 11 of 21 Page ID #:42
 1
                         status conference the disposition and likelihood of trial
 2                       of this case.
 3                iii.   The government shall be represented at all status conferences
 4                       with the Court by the Assistant United States Attorney

 5                       who is assigned to the trial of the case, and who is most
 6                       knowledgeable about the aforesaid matters, as well as any
 7                       other matters scheduled for discussion with the Court at the
 8                       status conferences.
 9    12. Trial
 10       a.      Last Conference Prior to Trial: Before trial commences, the
 11               Court will give counsel an opportunity to discuss administrative
 12               matters and anticipated procedural or legal problems. At that time,

 13               we will discuss voir dire procedures, Batson objections, and any
 14               any unusual factors. Counsel for the government shall bring to the
 15               meeting the Attached Trial Witness Estimate Form which counsel
 16               for each party shall have completed. In the event defendant’s
 17               counsel has not provided estimates for cross-examination, she or

 18               he will have to do so at the Last Conference.

 19       b.      Counsel shall arrive at the courtroom thirty (30) minutes before the

 20               scheduled trial time on the first day of trial.
 21       c.      Defense counsel MUST present appropriate number of copies of
 22               of exhibits for all parties to the action.
 23       d.      Counsel for the government shall present the Courtroom Deputy
 24               Clerk with the following documents on the first day of trial:

 25               i.     Three (3) clean, un-filed copies of the government’s witness list.

 26               ii.    Three (3) clean, un-filed copies of the of the government’s
 27                      exhibit list in the form specified in L.R. 16-6 (Civil).
 28               iii.   All of the government’s exhibits, with official exhibit tags

                                               −11−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 12 of 21 Page ID #:43
 1
                      attached and bearing the same number shown on the exhibit
 2                    list.
 3                    (1)     Defendant’s counsel does not have to deliver his or
 4                            or her exhibits to the Courtroom Deputy Clerk on the

 5                            first day of trial; however, defendant’s counsel is
 6                            responsible for affixing completed exhibit tags with
 7                            the case name and case number to his or her exhibits
 8                            which are intended to be used in the defendant’s case.
 9                    (2)     Exhibit tags can be obtained from the Clerk’s Office
 10                           on the 4th Floor of the First Street Courthouse, or at
 11                           312 North Spring Street, Room G-8.
 12                   (3)     Exhibits shall be numbered 1, 2, 3, 4, etc., NOT 1.1,

 13                           1.50, etc. Counsel for both (all) sides should agree
 14                           on the range of numbers to be assigned (e.g.,
 15                           Government exhibits to be 1-99, Defendant One to
 16                           to be 100-199; Defendant Two 200-299, etc.) If a
 17                           blow up is an enlargement of an existing, it shall be

 18                           designated with the number of the original exhibit

 19                           followed by an “A”.

 20                   (4)     Counsel for the government should be aware that
 21                           the Court will order that exhibits such as firearms,
 22                           narcotics, etc., remain in the custody of the agent(s)
 23                           during the pendency of the trial. The agent(s) will be
 24                           required to sign the appropriate form in order to take

 25                           custody of such exhibits. It shall be the responsibility

 26                           of the agent(s) to produce said items for the Court,
 27                           secure them at night and guard them at all times
 28                           while in the courtroom.

                                          −12−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 13 of 21 Page ID #:44
 1
                iv.   A Bench Book, containing a copy of all exhibits that can be
 2                    reproduced.
 3                    (1)    Each exhibit shall be tabbed with the exhibit number
 4                            for easy referral. Defendant’s counsel shall provide

 5                            the Court with a copy of their exhibits as they are
 6                            introduced during trial.
 7              v.    Exhibit List: The exhibit list shall be e-mailed to the
 8                    Courtroom Deputy Clerk in Word or WordPerfect format.
 9                    A copy of the exhibit list with all admitted exhibits will be
 10                   given to the jury during deliberations. Government and
 11                   defense counsel shall review and approve the exhibit list with
 12                   the Courtroom Deputy Clerk prior to it being given to the jury.

 13             vi.   Witness List: Counsel for the government shall submit a
 14                   witness list listing each witness. Counsel shall identify
 15                   witnesses who will actually testify at trial.
 16                   (1)    Trial Witness Estimate: The witness list and
 17                           summary must give accurate time estimates for each

 18                           witness to conduct direct, cross, re-direct and re-cross.

 19                           Counsel shall include a summary of the testimony of

 20                           each witness. If more than one witness is offered on
 21                           the same subject matter, the witness summary should
 22                           be sufficiently detailed to allow the Court to determine
 23                           if the testimony is cumulative.
 24                   (2)    The list shall be substantially in the form indicated by

 25                           following example:

 26   ///
 27   ///
 28   ///

                                          −13−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 14 of 21 Page ID #:45
 1
                                CASE:________             TRIAL DATE________
 2                       Party Calling     Cross Examiner’s   Description of
        Witness Name     Witness and                                            Comments
                                               Estimate        Testimony
 3                         Estimate

 4
 5               vii.   Witness Statement: The government shall file with the
 6                      Court in camera a list of the statements of all witnesses to
 7                      be called by the government in its case in chief.
 8                      (1)    Such statement shall be filed at least ten (10) days
 9                              before trial.
 10                     (2)    Such statement shall include the name of the person
 11                            taking the statement.
 12                     (3)    Failure to file such statement with the Court may, at
 13                            the discretion of the Court, preclude the presentation
 14                            testimony of any witness whose statement has been
 15                            previously taken and available to the government.
 16       e.     If counsel need to arrange for the installation of their own additional
 17              equipment, such as a video monitor, overhead projector, etc., please
 18              refer to the Court’s website (www.cacd.uscourts.gov) or contact the
 19              Courtroom Technology Help Desk at (213) 894-3061 in order to

 20              make any necessary arrangements.
 21       f.    Before trial commences, the Court will give counsel an opportunity
 22              to discuss administrative matters and anticipated procedural or
 23              legal issues. During the trial, if there are any matters counsel wish
 24              to discuss, counsel shall inform the Courtroom Deputy Clerk.
 25       g.     The trial before the jury shall commence promptly at 8:30 a.m. or
 26              earlier at the direction of the Court. Counsel are urged to anticipate
 27              matters which may need discussion or hearing outside of the presence
 28              of the jury and to raise them during this period, during breaks, or

                                                −14−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 15 of 21 Page ID #:46
 1
                  at the end of the day.
 2          h.    Counsel are ordered to e-mail courtesy copies of all trial documents
 3                to the Courtroom Deputy Clerk.
 4    13.   Joint Statement: Counsel shall file their Joint Statement of the Case which

 5          the Court shall read to all prospective jurors prior to the commencement of
 6          of voir dire. The statement shall not exceed one page. The Joint Statement
 7          is to be submitted no later than the WEDNESDAY OF THE WEEK
 8          PRIOR TO TRIAL.
 9    14.   Jury Instructions and Verdict Forms
 10         a.    Jury Instructions: Counsel must submit proposed SUBSTANTIVE
 11               and GENERAL instructions, as well as e-mail to the Court at
 12               sjo_chambers@cacd.uscourts.gov Word or WordPerfect versions

 13               of the proposed instructions.
 14               i.     In those cases where a special verdict is desired, counsel shall
 15                      submit a proposed verdict form with the jury instructions.
 16         b.    The parties must submit joint jury instructions and a joint
 17               proposed verdict form (if a special verdict is desired). In order

 18               to produce these joint instructions, the parties shall meet and confer

 19               sufficiently in advance of the required submission date with the

 20               goal of agreeing upon instructions and verdict forms. The jury
 21               instructions shall be submitted as follows:
 22               i.     JOINT JURY INSTRUCTIONS, those instructions which are
 23                      agreed to by all parties; and
 24               ii.    DISPUTED JURY INSTRUCTIONS, those instructions

 25                      propounded by a party to which another party objects.

 26               iii.   Objections to disputed instructions shall be filed no
 27                      later than the Friday before the trial. Each requested
 28                      jury instruction shall be numbered and set forth in full on a

                                            −15−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 16 of 21 Page ID #:47
 1
                        separate page, citing the authority or source of the requested
 2                      instruction.
 3         c.    The Court prefers counsel to use the instructions from the
 4               MANUAL OF MODEL CRIMINAL JURY INSTRUCTIONS

 5               FOR THE NINTH CIRCUIT, West Publishing, latest edition.
 6               Another suggested source is FEDERAL JURY PRACTICE AND
 7               INSTRUCTIONS, Devitt, Blackmar, Wolff and O’Malley, West
 8               Publishing Co., latest edition.
 9         d.    The Court will send several copies of the jury instructions into the
 10              jury room for use by the jury during deliberations. Accordingly,
 11              in addition to the filed copies, an extra set of the proposed
 12              instructions shall be submitted to the Court with only the text

 13              of an instruction on each page (i.e., no titles, supporting
 14              authority, indication of party proposing, etc.). This will be
 15              referred to as the “Jury Copy” of the instructions. (Duplicates
 16              will be made by the Court.)
 17        e.    Special Verdict: If counsel seek a special verdict, counsel shall

 18              follow the procedure set forth in paragraphs b and c in order to

 19              formulate a Joint Proposed Verdict Form. Counsel shall submit

 20              the proposed verdict form with the proposed jury instructions.
 21              as well as e-mail to the Court a Word or WordPerfect version of
 22              the proposed verdict form.
 23        f.    An Index Page shall accompany all jury instructions that are
 24              submitted to the Court. The index shall indicate the following:

 25              i.     The number of the instruction;

 26              ii.    A brief title of the instruction;
 27              iii.   The source of the instruction; and
 28              iv.    The page number of the instruction.

                                           −16−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 17 of 21 Page ID #:48
 1
      For example:
 2                      Number       Title             Source          Page Number
 3                      1          Duty of the Jury    9th Cir. 1.01        5
 4    15.   Instructions Governing Procedure During Trial

 5          a.   Criminal trials are held Monday through Friday from 8:30 a.m. to
 6                to 11:30 a.m. and from 1:00 p.m. to 4:00 p.m.
 7          b.    Opening statements, examination of witnesses, and closing arguments
 8                should be made from the lectern only.
 9          c.   Counsel shall not refer to their clients or any witness by their first
 10               during trial.
 11         d.    Counsel shall not discuss the law or argue the case in opening
 12               statements.

 13         e.   When objecting, counsel shall state only that counsel is objecting
 14               and the legal ground of the objection, e.g., hearsay, irrelevant, etc.
 15               Counsel shall not argue an objection before the jury.
 16         f.    Counsel shall not approach the Courtroom Deputy Clerk or the
 17               box without the Court’s permission.

 18         g.    Counsel shall return to the lectern when his or her purpose has

 19               been accomplished.

 20         h.    Counsel shall not enter the well of the Court without the Court’s
 21               permission.
 22         i.    Counsel shall rise when addressing the Court. In jury cases, please
 23               rise when the jury enters or leaves the courtroom.
 24         j.    Counsel shall address all remarks to the Court.

 25         k.    Counsel shall not directly address the Courtroom Deputy Clerk,

 26               the reporter, or opposing counsel.
 27         l.    If counsel wish to speak with opposing counsel, counsel shall ask
 28               permission to talk to counsel OFF THE RECORD.

                                             −17−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 18 of 21 Page ID #:49
 1
           m.    All requests for the re-reading of questions or answers or to have an
 2               exhibit placed in front of a witness shall be addressed to the Court.
 3         n.    Counsel shall not make an offer of stipulation unless counsel has
 4               conferred with opposing counsel and reached an agreement.

 5         o.    Any stipulation of fact will require the defendant’s personal
 6               and shall be submitted to the Court in writing for approval.
 7         p.    A proposed stipulation shall be explained to him or her in advance.
 8         q.    While the Court is in session, counsel shall not leave the counsel
 9               table to confer with investigators, secretaries, or witnesses unless
 10              permission is granted in advance.
 11        r.   When a party has more than one lawyer, only one may conduct
 12              the examination of a given witness and only that same lawyer may

 13              handle objections during the testimony of that witness.
 14        s.   If a witness was on the stand at a recess or adjournment, counsel
 15              shall have the witness back on the stand and ready to proceed when
 16              Court resumes.
 17        t.    Counsel shall not run out of witnesses. If counsel is out of witnesses

 18              and there is more than a brief delay, the Court may deem that

 19              counsel has rested.

 20        u.    The Court attempts to cooperate with doctors and other professional
 21              witnesses and will, except in extraordinary circumstances,
 22              accommodate them by permitting them to be out of sequence.
 23              Counsel should anticipate any such possibility and discuss it with
 24              opposing counsel. If there is an objection, counsel shall confer with

 25              the Court in advance.

 26        v.    Counsel are advised to be on time as the Court starts promptly.
 27        w.    Counsel should not by facial expression, nodding, or other conduct
 28              exhibit any opinions, adverse or favorable, concerning any testimony

                                           −18−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 19 of 21 Page ID #:50
 1
                   which is being given by a witness. Counsel should similarly admonish
 2                 their own clients and witnesses to avoid such conduct.
 3          x.     SPEAK UP when making an objection, the acoustics in the courtroom
 4                 make it difficult for all to hear an objection when it is being made.

 5          y.     Voir Dire: At least four (4) court days prior to trial, each counsel
 6                 shall file with the Clerk and served on opposing counsel any
 7                 special question requested to be put to prospective jurors on voir
 8                 dire. The parties need not submit requests for standard voir dire
 9                 questions, such as education, current occupation, marital status,
 10                prior jury service, etc., but should include only proposed questions
 11                specifically tailored to the parties and issues of the case.
 12   16.   Motions and Motion Cut-Off Date: Unless the Local Rules prescribe a

 13         different time for filing a particular motion, all pretrial motions, except
 14         motions governed by Local Criminal Rule 12-1, shall be filed and served
 15         not later than twenty-one (21) days before the trial and set for hearing not
 16         later than the Monday eight (8) days prior to trial at 10:00 a.m., or otherwise
 17         allowed by the Court. Motions in limine are heard on the first day of trial,

 18         unless otherwise ordered by the Court. Counsel’s estimate of the time

 19         required for presentation of the motion must be set forth adjacent to the

 20         caption.
 21         a.     The party opposing the motion shall file a response not later than
 22                fourteen (14) days before trial or not later than seven (7) days
 23                after service of the motion, whichever is earlier, or as otherwise
 24                allowed by the Court. Responding counsel’s estimate of the time

 25                required for presentation of opposition of the motion must be set

 26                forth in the caption of the responding papers.
 27         b.     All criminal law and motion matters shall be filed on the electronic
 28                filing system.

                                             −19−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 20 of 21 Page ID #:51
 1
           c.    Memoranda of points and authorities in support of or in opposition
 2                to motions shall not exceed twenty-five (25) pages. Replies shall
 3                not exceed twelve (12) pages. Only in rare instances and for good
 4                cause shown will the Court grant an application to extend page

 5                limitations. No supplemental brief shall be filed without proof of
 6                leave of Court. Typeface shall comply with L.R. 11-3.1.1. (Civil).
 7                NOTE: If the Times Roman font is used, the size must be no less
 8                than 14; if Courier is used, the size must be no less than 12.
 9                Footnotes shall be in typeface no less than one size smaller than
 10               text size and shall be used sparingly. Filings which do not conform
 11               to the Local Rules and this Order will not be considered.
 12   17. Motions to Supress: Motions to Suppress must be filed thirty-five (35)

 13       days prior to the trial date and set for hearing two (2) weeks prior to the
 14       trial date at 10:00 a.m.
 15   18. Sentencing Proceedings: Sentencing proceedings are conducted pursuant
 16       to Fed. R. Crim. P. 32(i) of the Federal Rules of Criminal Procedure and
 17       the Local Criminal Rules. If any party wishes to present material to the Court

 18       related to the sentencing, such party must file, or otherwise make available to,

 19       and serve opposing counsel/parties and the assigned United States Probation

 20       Officer, such information or evidence no later than two (2) weeks before the
 21       scheduled sentencing hearing. The foregoing notwithstanding, a statement
 22       of each party’s position concerning sentencing shall be filed, or otherwise
 23       made available, and served no later than two (2) weeks before the sentencing
 24       hearing and the proof of service shall reflect service on the Probation Officer.

 25       The Probation Officer must be able to prepare and disclose any addendum

 26       that may be required in response to new information and/or evidence and/or
 27       a party’s sentencing position. Failure to timely file or present and serve
 28       such information or evidence or statement of position may result in such

                                            −20−
Case 2:18-cr-00839-SJO Document 15 Filed 12/26/18 Page 21 of 21 Page ID #:52
 1
            information not being considered by the Court in imposing a defendant’s
 2          sentence.
 3
 4          If any item regarding pretrial or trial is not specifically addressed in this

 5     Order, the Local Rules and Federal Rules of Criminal Procedure shall be observed.
 6     The Court thanks counsel and the parties for their anticipated cooperation.
 7
          IT IS SO ORDERED.
 8
      DATED: December 26, 2018                     /s/ S. James Otero
 9                                                S. James Otero
                                                  United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               −21−                              Revised: 1−30−17
